Case 8:18-cv-01062-VMC-TGW Document 56 Filed 10/17/18 Page 1 of 5 PageID 294



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ADAM WAYNE TYLER ROBERTS,

       Plaintiff,

       v.                                           Case No. 8:18-CV-1062-T-33TGW

RICK SWEARINGEN;

      Defendant.
_________________________________/


                    DEFENDANT’S UNOPPOSED MOTION TO CLARIFY

       Defendant Rick Swearingen, in his official capacity as Commissioner of the Florida

Department of Law Enforcement, hereby requests that the Court issue an order construing

Plaintiff’s Amended Complaint (ECF No. 53 (M.D. Fla. Oct. 11, 2018)) as an exhibit to his

motion for a preliminary injunction rather than as an amended pleading.

       This Court granted in part and denied in part Defendants’ motion to dismiss Plaintiff’s

original Complaint. Order, ECF No. 37 (M.D. Fla. Aug. 21, 2018). First, the Court concluded

that Attorney General Bondi “is not a proper defendant in this action,” and therefore dismissed

“[a]ll Counts . . . to the extent they are brought against Bondi,” leaving only Commissioner

Swearingen as a defendant. Id. at 7. Second, the Court “dismissed with prejudice” Counts 1-4

and 7-10 of Plaintiff’s Complaint. Id. at 10, 16, 21. After the Court denied Defendants’ motion to

dismiss Plaintiff’s Second Amendment claims (Counts 5 and 6), Defendant filed an answer. ECF

No. 41 (M.D. Fla. Sept. 7, 2018).

       Plaintiff then moved for a temporary restraining order and a preliminary injunction. The

Court denied Plaintiff’s motion for a temporary restraining order and referred the motion for a
Case 8:18-cv-01062-VMC-TGW Document 56 Filed 10/17/18 Page 2 of 5 PageID 295



preliminary injunction to Magistrate Judge Wilson. ECF No. 48 (M.D. Fla. Sept. 26, 2018).

Magistrate Judge Wilson set a hearing on the preliminary injunction motion for October 29,

2018. ECF No. 49 (M.D. Fla. Sept. 27, 2018). In doing so, Magistrate Judge Wilson noted that

“[t]he plaintiff has not submitted any evidence, i.e., there is no verified complaint or any

supporting affidavits in the record. Therefore, the plaintiff will be given an opportunity to file

such materials, and the defendant may respond to that evidence.” Id. at 1.

       In response, Plaintiff filed (1) an Amended Complaint, ECF No. 53 (M.D. Fla. Oct. 11,

2018), and (2) an affidavit, ECF No. 54 (M.D. Fla. Oct. 11, 2018). The sole difference between

Plaintiff’s Amended Complaint and his original Complaint (ECF No. 1 (M.D. Fla. May 1, 2018),

however, is that his Amended Complaint is verified; in all other respects, including the Counts

and the naming of Attorney General Bondi as a defendant, it appears to be identical. Plaintiff did

not amend his Complaint as a matter of course within the time limit prescribed in Fed. R. Civ. P.

15(a)(1), nor did he obtain Defendant’s consent or the Court’s leave as required by Fed. R. Civ.

P. 15(a)(2).

       Defendant does not object to Plaintiff’s verification of his original Complaint for the

purposes of the hearing on Plaintiff’s motion for a preliminary injunction. Indeed, Magistrate

Judge Wilson expressly contemplated that Plaintiff would be allowed the opportunity to file a

verified complaint and any supporting affidavits, and Defendant has no objection to Magistrate

Judge Wilson’s order. Moreover, Defendant recognizes that this Court would likely grant

Plaintiff leave to amend his Complaint under Rule 15(a)(2).

       Defendant requests, however, that the Court issue an order clarifying for the record that

Plaintiff’s filing (ECF No. 53) is an exhibit to Plaintiff’s motion for a preliminary injunction, not

an amended pleading. Insofar as the Court disagrees and construes Plaintiff’s filing as a motion



                                                 2
Case 8:18-cv-01062-VMC-TGW Document 56 Filed 10/17/18 Page 3 of 5 PageID 296



for leave to file an amended complaint, Defendant submits that Plaintiff should be allowed to

amend his complaint by verifying his allegations—but the portions of the Amended Complaint

relating to Counts 1-4 and 7-10, as well as those relating to Attorney General Bondi, should be

stricken as previously dismissed with prejudice by this Court.



                                             Respectfully submitted.

                                             PAMELA JO BONDI
                                             ATTORNEY GENERAL

                                             /s/ Christopher J. Baum
                                             Christopher J. Baum (FBN 1007882)
                                             DEPUTY SOLICITOR GENERAL

                                             Edward M. Wenger (FBN 85568)
                                             CHIEF DEPUTY SOLICITOR GENERAL
                                             Jordan E. Pratt (FBN 100958)
                                             DEPUTY SOLICITOR GENERAL
                                             Office of the Attorney General
                                             The Capitol, Pl-01
                                             Tallahassee, Florida 32399-1050
                                             (850) 414-3683
                                             (850) 410-2672 (fax)
                                             edward.wenger@myfloridalegal.com

                                             Diana R. Esposito (FBN 16523)
                                             Office of the Attorney General
                                             Suite 1100
                                             501 E Kennedy Blvd
                                             Tampa, FL 33602
                                             (813) 233-2600
                                             diana.esposito@myfloridalegal.com

                                             Albert J. Bowden (FBN 802190)
                                             Special Counsel
                                             Office of the Attorney General
                                             The Capitol, PL-01
                                             Tallahassee, FL 32399-1050
                                             (850) 414-3300
                                             al.bowden@myfloridalegal.com
                                             Counsel for Defendant


                                                3
Case 8:18-cv-01062-VMC-TGW Document 56 Filed 10/17/18 Page 4 of 5 PageID 297



                          LOCAL RULE 3.01(g) CERTIFICATION

       I certify that counsel for Defendant has conferred with Plaintiff, who is proceeding pro

se, regarding this motion. Plaintiff has advised counsel for Defendant that he does not oppose the

motion.

                                                    /s/ Christopher J. Baum
                                                    Christopher J. Baum




                                                4
Case 8:18-cv-01062-VMC-TGW Document 56 Filed 10/17/18 Page 5 of 5 PageID 298



                               CERTIFICATE OF SERVICE

       I certify that on this October 17, 2018, a copy of the foregoing was served on Plaintiff

through CM/ECF’s Notice of Electronic Filing System. Plaintiff, who is proceeding pro se, has

been authorized to use the Court’s CM/ECF system. See ECF No. 6.



                                                  /s/ Christopher J. Baum
                                                  Christopher J. Baum




                                              5
